Third District Court of Appeal
                                State of Florida

                             Opinion filed April 5, 2017.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                 No. 3D16-765
                          Lower Tribunal No. 15-11191
                              ________________


                               Gojko Durkovic,
                                     Appellant,

                                         vs.

                          Park West Galleries, Inc.,
                                     Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Jerald Bagley,
Judge.

      The Peltz Law Firm, P.A., and Robert D. Peltz; The Vucci Law Group, P.A.,
and Louis A. Vucci, for appellant.

      Coffey Burlington, P.L., and Jeffrey B. Crockett and Paul J. Schwiep, for
appellee.


Before EMAS, LOGUE, and SCALES, JJ.

      LOGUE, J.

      Appellant, a Serbian national and resident, filed a personal injury action

against Park West Galleries, Inc., alleging he injured his back while under contract
to conduct art auctions on cruise ships. He now appeals the trial court’s decision to

dismiss his case pursuant to a mandatory forum selection clause. The forum

selection clause at issue provides that all legal proceedings by either party relating

to the contract will be brought in the Turks and Caicos Islands, except that the

Appellant may be sued in other forums for the limited purpose of obtaining an

injunction prohibiting him from violating the confidentiality and non-compete

provisions of the contract.

      For the purposes of reviewing a motion to dismiss, we accept as true the

Appellant’s allegation that he has the status of a seaman under the Jones Act, 46

U.S.C. § 30104 (2015). We decline to adopt the Appellant’s position that the

Jones Act per se prohibits a seaman who is a foreign national residing outside the

United States from being bound by a contract provision mandating a specific

foreign forum for disputes under the contract. See, e.g., Ramirez v. NCL

(Bahamas), Ltd., 991 F. Supp. 2d 1187, 1194 (S.D. Fla. 2013) (in cause of action

alleged under the Jones Act, enforcing the arbitration agreement and also holding

“the parties’ forum-selection and choice-of-law provisions are enforceable”). We

also reject Appellant’s argument that the venue provision at issue is so one-sided as

to be unconscionable.

      Instead, under the authority of Estate of Stern v. Oppenheimer Trust Co.,

134 So. 3d 566 (Fla. 3d DCA 2014), we hold that such a mandatory forum



                                          2
selection clause is valid and enforceable unless the chosen forum is unjust and

unreasonable in the sense that it constitutes no forum at all. The Turks and Caicos

Islands are a British Overseas Territory whose courts are part of the British

common law system. Appeals from the highest courts in the Turks and Caicos

Islands lie with the highest courts in the United Kingdom of Great Britain and

Northern Ireland. The affidavits on file in this record support the conclusion that

the courts of the Turks and Caicos Islands are capable of deciding the choice of

law issues, determining whether the contractual provisions limiting liability and

recovery are operative, and applying the Jones Act, if appropriate. It certainly

cannot be said on this record that the courts of the Turks and Caicos Islands

constitute no forum at all.

      Affirmed.
      SCALES, J., concurs.
      EMAS, J., concurs in result only.




                                          3